tcmemo_1996_3 united_states tax_court elizabeth b miller petitioner v commissioner of internal revenue respondent robert n miller iii petitioner v commissioner of internal revenue respondent docket nos filed date ward r nyhus jr for petitioners steven m roth for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies under sec_2501 a in petitioners' federal gift_tax all section references are to the internal_revenue_code code continued petitioner elizabeth b miller robert n miller iii3 year2 deficiency dollar_figure big_number the issues remaining for decision in these cases are was each of the two dollar_figure transfers that petitioner elizabeth b miller4 made during to her son stephen miller a transfer by gift_for purposes of sec_2501 we hold that it was was the dollar_figure transfer that petitioner elizabeth b miller made during to her son robert n miller iv a transfer by gift_for purposes of sec_2501 we hold that it was continued in effect for the years relevant to the transactions at issue all rule references are to the tax_court rules_of_practice and procedure by virtue of the operation of the unified_credit under sec_2505 respondent determined deficiencies for even though the basis for those deficiencies relates to transfers made during respondent's determinations against petitioner robert n miller iii who is and was during the years relevant to the transactions at issue the spouse of petitioner elizabeth b miller result solely from his being treated as having made gifts by operation of sec_2513 under that section a gift by one spouse to a third person is treated as made one-half by that spouse and one-half by the spouse of that spouse provided that both spouses have consented to such treatment as provided in sec_2513 and b hereinafter references to petitioner are to elizabeth b miller petitioner issued a dollar_figure check to robert n miller iv on date that check was not presented for payment until date petitioners do not claim and respondent does not continued findings_of_fact some of the facts have been stipulated and are so found petitioners resided in santa barbara california at the time the petitions were filed during all years relevant to the transactions at issue petitioners operated an agricultural business known as thornhill ranches on property of the same name that was owned by petitioner and located in southern california during those years peti- tioners operating as thornhill ranches employed their two sons stephen miller stephen and robert n miller iv robert to assist them in managing the business and determined the salaries and bonuses that they received during those same years peti- tioners also owned and operated a commercial property business located in georgia that their son robert helped manage throughout the period through petitioner retained the accounting firm of pannell kerr and forster pkf to maintain her financial records and to prepare her federal gift continued contend that the transfer to robert n miller iv was made in rather than we therefore accept the parties' agree- ment that petitioner made the dollar_figure transfer to robert n miller iv in stephen and his wife filed joint federal_income_tax returns for the years through in which they reported gross_income including wages and salaries that ranged from approxi- mately dollar_figure to dollar_figure robert filed individual federal_income_tax returns for the years and in which he reported gross_income including wages and salaries that ranged from approximately dollar_figure to dollar_figure tax returns during those years lesile delmarter mr delmarter a certified_public_accountant employed by that firm was responsible for the supervision and performance of those services in providing those services to petitioner employees of pkf including mr delmarter relied on the records such as check registers check stubs bank statements and canceled checks that petitioner forwarded to pkf relating to her finan- cial transactions mr delmarter and other employees of pkf followed whatever characterization petitioner had reflected in those records as to the nature of her transactions and did not independently determine whether those characterizations accurate- ly reflected the nature of those transactions for example if petitioner had noted on a check stub that a check she wrote was a loan mr delmarter and other employees of pkf accepted that notation as accurately indicating the purpose for which that check was written petitioner's transfer to stephen petitioner transferred dollar_figure to her son stephen by giving him two dollar_figure checks on date and on date respectively petitioner wrote the word loan on the check register and the check stub respectively for those checks and she sent those check records to pkf because peti- tioner had written the word loan on those records on date pkf recorded each of the dollar_figure checks petitioner issued to stephen in an account labeled notes receivable--s miller in petitioner's general ledger petitioner gave8 stephen the two dollar_figure checks in question in response to his request for her assistance in paying off a mortgage in the approximate amount of dollar_figure that encumbered the house that he and his wife had purchased in for dollar_figure and that became due in in date stephen used approxi- mately dollar_figure of the dollar_figure that he received from petitioner in order to retire that mortgage in connection with petitioner's issuance of the two dollar_figure checks to stephen he signed a non-interest-bearing note dated date date note in the principal_amount of dollar_figure that was payable to petitioner although petitioner was generally familiar with the concept of secured_obligations she did not request stephen to secure that note and it was not secured_by real_property or any other collateral the date note provided that stephen was to pay petitioner dollar_figure on demand or on date if no demand was made in other words pursuant to the terms of that while mr delmarter was responsible for supervising pkf's maintenance of petitioner's financial records other individuals employed by pkf made the actual entries in those records to reflect petitioner's financial transactions the use herein of the words gave note obligation loan principal forgiveness indebtedness and similar words does not reflect the court's view of the substance of the transactions at issue note if petitioner did not demand payment from stephen prior to date he was to pay her the principal_amount in all events on that date hereinafter the date of date that was stated in the date note will sometimes be referred to as the due_date of that note at the time stephen signed the date note peti- tioner believed that the date on which he was to pay her the principal_amount was open and she did not consider the date date stated in that note to be a fixed date on which stephen was in all events to pay her the principal_amount furthermore at that time she had no intention of demanding payment on date or on any other date and there was no discussion between petitioner and stephen as to what if any consequences would result in the event he did not make the payment required by the terms of the date note petitioner did not make a written or oral request of stephen to repay the date note on or after date petitioner and stephen had no discussions on or after the due_date of the date note with respect to a possible extension of the time within which he was to pay off that note or as to any other matter relating to that note on date stephen made a dollar_figure payment to petitioner which was documented by a receipt signed by petition- er stephen made no other_payments to petitioner during the three-year period following the date on which he signed the date note stephen did not make an offer of repayment or an actual repayment of the date note on or after date the date on which it was in all events pay- able even though stephen failed to pay off the date note on its due_date petitioner never instituted legal proceed- ings or took other steps to enforce repayment rather than requesting stephen to pay off the date note at or near the various dates set forth below peti- tioner wrote and delivered a letter forgiveness letter to him in which she stated that as of the date of the letter she was reducing the principal balance of the date note by the amount stated in the letter the date of each forgiveness letter to stephen and the reduction of the principal balance amount forgiven stated in each such letter was as follows date of letter amount forgiven dollar_figure big_number date date date big_number date big_number date big_number date big_number date big_number date big_number total big_number petitioner determined the amount forgiven that was stated in each of the forgiveness letters to stephen by reference to the total amount that petitioner and her husband were permitted to give him in a particular year without the imposition of federal gift_tax after taking account of the annual exclusion provided by sec_2503 and the gift-splitting provisions of sec_2513 in an undated letter that petitioner wrote to stephen and that stephen signed on date date letter to stephen petitioner summarized the amounts that she considered paid as of date with respect to the dollar_figure check that she had issued to him on date as follows date date date date dollar_figure big_number big_number big_number petitioner made no reference in the date letter to stephen to the dollar_figure check that she had issued to him on date petitioner omitted from that letter the dollar_figure amount forgiven that was stated in her forgiveness letter dated date nor did that letter refer to any portion of the dollar_figure payment that stephen had made to her on date stephen reviewed that letter prior to signing it however he did not notice or question the reasons for those omissions pkf recorded a dollar_figure credit and a dollar_figure credit to the notes receivable--s miller account in petitioner's general in determining the amounts petitioner considered paid_by stephen as of date she applied one-half of each amount forgiven that was stated in each of the forgiveness letters for the years and to the dollar_figure check that she had issued to him on date ledger on date and on date respec- tively no other credit entries were made to that account during the period through petitioner filed a federal gift_tax_return for that was prepared by pkf that return did not reflect as a gift to stephen the dollar_figure amount forgiven that was stated in the for- giveness letter to him dated date petitioner did not file federal gift_tax returns for the years through petitioner filed federal gift_tax returns for the years through petitioner's federal gift_tax_return showed a dollar_figure gift to stephen as a result of forgiveness of indebtedness while her forgiveness letter to him for that year stated that the amount forgiven was dollar_figure petitioner's federal gift_tax_return showed a cash gift of dollar_figure to stephen and no gift as a result of forgiveness of indebtedness while her forgiveness letter to him for that year stated that the amount forgiven was dollar_figure petitioner's federal gift_tax_return showed a dollar_figure gift to stephen as a result of forgiveness of indebtedness but petitioner sent no forgiveness letter to him during that year petitioner's transfer to robert on date petitioner gave a check in the amount of dollar_figure to her son robert petitioner wrote the word loan on the check stub for that check and she sent that check stub to pkf because petitioner had written the word loan on that check stub on date pkf recorded the dollar_figure check petitioner issued to robert in an account labeled note receivable--b miller in petitioner's general ledger having assisted stephen in connection with his acquisition of real_property and wishing equivalent treatment for her son robert petitioner encouraged robert to acquire his first house and offered him dollar_figure to assist in that acquisition in addi- tion to the dollar_figure that robert had received from petitioner as of date he had approximately dollar_figure that was in- vested in various checking savings and security accounts on date robert acquired a house for dollar_figure by paying almost dollar_figure in cash and assuming the seller's existing mortgage of about dollar_figure as of the date of the purchase of the house robert's gross assets consisted of his newly acquired house and approximately dollar_figure that was invested in checking savings and securities accounts in connection with the issuance by petitioner of the dollar_figure check to robert he signed a non-interest-bearing note dated date date note in the principal_amount of dollar_figure that was payable to petitioner although petitioner was generally familiar with the concept of secured_obligations she did not request robert to secure that note and it was not secured_by real_property or any other collateral the date note provided that robert was to pay peti- tioner dollar_figure on demand or on date if no demand was made in other words pursuant to the terms of that note if petitioner did not demand payment from robert prior to date he was to pay her the principal_amount in all events on that date hereinafter the date of date that was stated in the date note will sometimes be referred to as the due_date of that note petitioner wanted to treat both her sons stephen and robert in the same or essentially the same manner thus the terms of the date note signed by robert were very similar to the terms of the date note signed by stephen at the time robert signed the date note there was no discussion between petitioner and robert as to what if any consequences would result in the event he did not make the payment required by the terms of the note and he did not expect to repay the entire principal_amount of dollar_figure by date petitioner did not make a written or oral request of robert to repay the date note on or after date petitioner and robert had no discussions on or after the due_date of the date note with respect to a possible extension of the time within which he was to pay off that note or as to any other matter relating to that note robert made no payments to petitioner with respect to the date note during the three-year period following the date on which he signed that note nor did he repay that note on or after date the date on which it was in all events payable even though robert failed to repay the date note on its due_date petitioner never instituted legal proceed- ings or took other steps to enforce repayment rather than requesting robert to pay off the date note at or near the various dates set forth below petitioner wrote and delivered a letter forgiveness letter to him in which she stated that as of the date of the letter she was reducing the principal balance of the date note by the amount stated in the letter the date of each forgiveness letter to robert and the reduction of the principal balance amount for- given stated in each such letter was as follows date of letter amount forgiven date dollar_figure date big_number date big_number date big_number date big_number date big_number total big_number in addition in an unsigned letter to robert dated date unsigned forgiveness letter to robert petitioner stated that as a part of her annual gift to robert she was reducing the principal balance of the date note by dollar_figure dollar_figure amount forgiven petitioner determined the amount forgiven that was stated in each of the forgiveness letters to robert and the dollar_figure amount forgiven that was stated in the unsigned forgiveness letter to him by reference to the total amount that petitioner and her husband were permitted to give him in a particular year without the imposition of federal gift_tax after taking account of the annual exclusion provided by sec_2503 and the gift-split- ting provisions of sec_2513 in an undated letter that petitioner wrote to robert and that robert signed on date date letter to robert petitioner summarized the amounts that she considered paid as of date with respect to the dollar_figure check that she had issued to him on date as follows date date date dollar_figure big_number big_number petitioner omitted from the date letter to robert the dollar_figure amount forgiven that was stated in the unsigned forgive- ness letter to him pkf recorded a dollar_figure credit to the note receivable--b miller account in petitioner's general ledger on date no other entries were made to that account during the period through petitioner filed a federal gift_tax_return for that was prepared by pkf the dollar_figure amount forgiven that was stated in the unsigned forgiveness letter to robert was not reflected as a gift to robert in petitioner's federal gift_tax_return petitioner did not file federal gift_tax returns for the years through petitioner filed federal gift_tax returns for the years through each of those returns showed a gift to robert resulting from forgiveness of indebtedness peti- tioner's federal gift_tax_return showed a dollar_figure gift to robert as a result of forgiveness of indebtedness while her forgiveness letter to him for that year stated that the amount forgiven was dollar_figure opinion petitioners bear the burden of proving that respondent's determinations are erroneous rule a 290_us_111 petitioners have attempted to satisfy their burden_of_proof in these cases through testimonial and documentary_evidence with respect to the testimonial evidence petitioner testified on her own behalf her self-serving testimony was at times vague conclusory internally inconsistent and contradicted by documen- tary evidence although petitioner maintained throughout her testimony that she intended the transfers at issue to be loans her recollection of specific matters pertaining to those trans- fers was poor or at best hazy in an attempt to corroborate petitioner's testimony petitioners presented the testimony of their sons stephen and robert their respective testimony which was intended to serve the interests of their parents also was at times vague conclusory internally inconsistent and or contra- dicted by documentary_evidence under the circumstances present- ed here we are not required to and we do not accept the testimonial evidence presented by petitioners to sustain their burden of establishing error in respondent's determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 with respect to the documentary_evidence certain documents in the record contradict other documents and or testimony under such circumstances we are not required to and we do not rely on the documentary_evidence presented by petitioners to sustain their burden of showing error in respondent's determinations sec_2501 generally imposes a tax for each calendar_year on the transfer of property by gift during such year by an individual although the code does not explicitly define what constitutes a gift_for purposes of sec_2501 sec_2512 provides where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_25_2511-1 gift_tax regs provides in pertinent part donative_intent on the part of the transferor is not an essential element in the application of the gift_tax to the transfer the application of the tax is based on the objective facts of the transfer and the circumstan- ces under which it is made rather than on the subjec- tive motives of the donor the gift_tax is not applicable to a transfer for a full and adequate con- sideration in money_or_money's_worth or to ordinary business transactions described in sec_25_2512-8 the parties agree that petitioner transferred dollar_figure to each of her sons during the only dispute here is whether the transfers at issue were loans or gifts petitioners contend that each of those transfers was in form and in substance a loan and not a gift_for federal gift_tax purposes because petitioner entered into a bona_fide creditor-debtor relationship with each of her sons at the time of such transfersdollar_figure respondent contends that although each of the transfers at issue was in form a loan that purported to establish such a relationship in substance each such transfer was a gift the question whether a taxpayer has entered into a bona_fide creditor-debtor relationship pervades the federal tax law see eg 98_tc_594 affd 3_f3d_591 2d cir 63_tc_321 12_tc_1158 affd per curiam 192_f2d_391 2d cir transactions within a family group are subject_to special scrutiny and the presumption is that a trans- fer between family members is a gift 82_tc_239 citing estate of reynolds v commis- although petitioners' argument is not entirely clear they appear to contend that under 465_us_330 only the interest foregone on demand loans and not the principal of such loans may be considered a gift_for federal gift_tax purposes petitioners' reliance on dickman is misplaced since dickman requires a finding of a bona_fide debt that is the precise issue presented in these cases sioner 55_tc_172 affd without published opinion 786_f2d_1174 9th cir that presumption may be rebutted by an affirmative showing that at the time of the transfer the transferor had a real expectation of repayment and an intention to enforce the debt estate of van anda v commissioner supra pincite the mere promise to pay a sum of money in the future accompanied by an implied understanding that such promise will not be enforced is not afforded significance for federal tax purposes is not deemed to have value and does not represent adequate_and_full_consideration in money_or_money's_worth see estate of maxwell v commissioner supra pincite 33_fedclaims_657 the determination of whether a transfer was made with a real expectation of repayment and an intention to enforce the debt depends on all the facts and circumstances including whether there was a promissory note or other evidence of indebted- ness interest was charged there was any security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was re- ported for federal tax purposes is consistent with a loan see 318_f2d_611 9th cir 23_fsupp_130 estate of maxwell v commissioner supra pincite estate of kelley v commissioner supra pincite 48_tc_165 18_tc_780 affd 205_f2d_353 2d cir estate of van anda v commissioner supra pincite3 estate of musgrove v united_states supra pincite no one factor may be determinative see estate of maxwell v commissioner supra pincite with the foregoing factors in mind we turn to the facts and circumstances surrounding each of the transfers at issue to determine whether at the time of each such transfer petitioner entered into a bona_fide creditor-debtor relationship with each of her sons whether there was a promissory note or other evidence_of_indebtedness with respect to the transfers at issue stephen and robert signed notes dated date and date respectively stating that they promised to repay the dollar_figure that petitioner transferred to each of them during see eg estate of van anda v commissioner supra pincite whether interest was charged on the date note and the date note neither the date note signed by stephen nor the date note signed by robert was to bear interest see eg clark v commissioner supra pincite whether there was any security or collateral for the date note and the date note petitioner transferred dollar_figure to each of her sons to assist them in connection with their respective acquisitions of real propertydollar_figure neither the date note signed by stephen nor the date note signed by robert was secured_by the real_property each acquired indeed petitioner never even asked stephen and robert to secure their respective notes by that real_property or by any other collateral see eg estate of musgrove v united_states supra pincite whether there was a fixed maturity_date for the date note and the date note the date note signed by stephen stated that he was to pay petitioner dollar_figure on demand or on date if no demand was made at the time stephen signed the date note petitioner believed that the date on which he was to pay her the principal_amount was open and she did not consider the date date stated in that note to be a fixed date on which stephen was in all events to pay her the principal_amount furthermore at that time she had no intention of demanding payment on date or on any other date petitioner transferred dollar_figure to stephen in order to assist him in satisfying in a mortgage of approximately dollar_figure that he and his wife assumed at the time that they purchased a house in neither petitioner nor stephen explained why she transferred dollar_figure to him when he needed only about dollar_figure to satisfy that mortgage and there was no discussion between petitioner and stephen as to what if any consequences would result in the event he did not make the payment required by the terms of the note in fact despite stephen's failure to remit the payment due under the date note on its due_date petitioner made no request of stephen to repay that amount on or after that date and they had no discussions on or after date with respect to a possible extension of time within which he was to pay off that note or as to any other matter relating to that note see eg clark v commissioner supra pincite although the date note signed by robert was not part of the record in these cases the record establishes that the terms of that note were very similar to the terms of the date note signed by stephen that is to say the date note signed by robert stated that he was to pay petitioner dollar_figure on demand or on date if no demand was made the record further establishes that petitioner wanted to treat both her sons stephen and robert in the same or essen- tially the same manner thus we infer that petitioner's inten- tions and expectations with respect to both notes were or were virtually identical that is to say we infer that at the time robert signed the date note petitioner believed that the date on which he was to pay her the principal_amount was open she did not consider the date date stated in that note to be a fixed date on which robert was in all events to pay her the principal_amount and she had no intention of demanding payment on date or on any other date the record establishes that at the time robert signed the date note there was no discussion between petitioner and robert as to what if any consequences would result in the event he did not make the payment required by the terms of the note and he did not expect to repay the entire principal_amount of dollar_figure by date in fact despite robert's failure to remit the amount due under the date note on its due_date petition- er made no request of robert to repay that amount on or after that date nor did they have any discussions on or after date with respect to a possible extension of time within which he was to pay off that note or as to any other matter relating to that note see eg clark v commissioner t c pincite whether a demand was made for repayments of the date note and the date note at the time of each of the transfers at issue there was no discussion between petitioner and either of her sons regarding the circumstances that would arise if either son defaulted on the note each signed although each of the notes in question that was signed by stephen and robert respectively stated that petitioner had the right to demand repayment of the principal balance of each such note throughout a three-year period follow- ing the date on which each such note was signed the record does not establish whether petitioner made such a demand for repayment during that three-year period the record does establish and we have found as a fact that petitioner made no demand for repay- ment of the principal balance of each such note on its due_date viz date in the case of the date note and date in the case of the date note or at anytime thereafter stephen did not offer to repay the principal balance of the date note on or after its due_date the record does not establish whether robert made an offer to repay the principal balance of the date note on its due_date petitioner did not discuss with either of her sons the possibil- ity of extending the due_date of each of the notes in question based on our review of the entire record before us we find that on the respective dates on which stephen signed the septem- ber note and robert signed the date note petitioner did not expect them to carry out their respective obligations stated in those notes in addition although neither stephen nor robert carried out those obligations petitioner did not insti- tute legal proceedings or take any other steps to enforce repay- ment of those notes see eg rude v commissioner t c pincite whether there were actual repayments with respect to the date note and the date note except for one dollar_figure payment in stephen made no payments to petitioner after he signed the date note see eg estate of maxwell v commissioner t c pincite as for the dollar_figure payment stephen paid that amount to petitioner on date approximately two months after petitioner had given him a second check for dollar_figure neither petitioner nor stephen was able to explain why he paid petitioner dollar_figure approximately two months after she had transferred to him during an additional dollar_figure the record is also unsatis- factory as to why petitioner transferred a total of dollar_figure to stephen when he needed only approximately dollar_figure during to pay off an outstanding mortgage on his house moreover peti- tioner testified that the dollar_figure payment that stephen made to her on date was a partial repayment with respect to the two dollar_figure transfers she had made to him on date and date respectively however petitioner made no reference to any portion of that payment in the date letter to stephen in which she summarized the amounts she consid- ered paid as of date with respect to the dollar_figure transfer she had made to him on date and he raised no questions about that omission when he signed that letter based on the state of the record in these cases we do not place any particular weight on the dollar_figure payment that stephen made to petitioner on date in resolving whether petitioner made a gift or a loan to stephen for federal gift_tax purposes robert did not repay any portion of the date note he signed see eg estate of maxwell v commissioner supra pincite whether stephen and robert had the ability to repay their respective notes with respect to stephen except for the house that he and his wife purchased in date for dollar_figure the record does not contain any information relating to his assets at the time petitioner made each of the two dollar_figure transfers to him during or at any time thereafter during stephen retired a mortgage that encumbered his house in the approximate amount of dollar_figure although that fact indicates that stephen had some equity in his house the record does not disclose whether that equity alone or in conjunction with his other assets would have been sufficient to repay the dollar_figure petitioner transferred to him during even if we were to assume that stephen had sufficient equity in his house which alone or together with his other assets would have enabled him to repay that amount there is no indication in the record that petitioner would have re- quired him to sell or refinance his house for that purpose it is also significant that the gross_income reported by stephen and his wife in their joint federal_income_tax returns for the years through ranged from approximately dollar_figure to dollar_figure stephen testified that his income was to be the source of repayment however the record does not establish that stephen's income during the years through was suffi- cient not only to cover all his personal living_expenses his other expenses and his income_tax liabilities but also to permit him to accumulate sufficient assets to repay no later than date the dollar_figure petitioner transferred to him in on the record before us petitioners have failed to estab- lish that at the time in when petitioner transferred dollar_figure to stephen she reasonably believed that he would be able to repay that amount on demand or on date if peti- tioner made no demand prior to that date see eg zimmerman v united_states f 2d pincite with respect to robert in addition to the dollar_figure that he had received from petitioner as of date he had approximately dollar_figure that was invested in various checking savings and securities accounts on date robert acquired a house for dollar_figure by paying almost dollar_figure in cash and assuming the seller's existing mortgage of about dollar_figure as of the date of the purchase of the house robert's gross assets consisted of his newly acquired house and approximately dollar_figure that was invested in checking savings and securities accounts although robert had equity of about dollar_figure in his newly ac- quired house there is no indication in the record that petition- er would have required him to sell or refinance his house to repay the dollar_figure she transferred to him in robert's liquid_assets of about dollar_figure would not have been sufficient to satisfy a demand for repayment of dollar_figure it is also significant that robert's gross_income for the years and as reflected in his federal_income_tax returns for those years ranged from approximately dollar_figure to dollar_figure robert testified that his income was to be the source of repayment however the record does not establish that robert's income during the years through was sufficient not only to cover his personal living_expenses his other expens- es and his income_tax liabilities but also to permit him to accumulate sufficient assets to repay no later than date the dollar_figure petitioner transferred to him in in fact although robert testified that he believed at the time petitioner transferred dollar_figure to him that he was obligated to repay that entire amount by date he also testified that he probably would not have repaid that entire amount by that datedollar_figure on the record before us petitioners have failed to estab- lish that at the time in when petitioner transferred dollar_figure to robert she reasonably believed that he would be able to repay that amount on demand or on date if petitioner made no demand prior to that date see eg zimmerman v united_states supra pincite whether any records of petitioner and or her sons reflected each of the transfers at issue as a loan certain records relating to the transfers at issue that were maintained by petitioner or on petitioner's behalf are or are in part consistent with petitioners' position in these cases that those transfers were loans that petitioner forgave over the period through and with other evidence in the record robert further testified that while he would have been able to repay by date a substantial portion of the dollar_figure petitioner transferred to him he believed he could have obtained an extension of time from her within which to repay the remainder of that amount by way of illustration petitioner wrote the word loan on the check register and the check stub respectively for the two dollar_figure checks she issued to stephen during and on the check stub for the dollar_figure check she issued to robert during that year petitioner sent those check records to pkf and pkf re- corded the transfers to stephen and robert in petitioner's gener- al ledger in accounts labeled notes receivable--s miller and note receivable--b miller respectively in addition on date and on date pkf recorded a dollar_figure credit and a dollar_figure credit respectively to the notes receivable--s miller account in petitioner's general ledger those entries correspond to the dollar_figure payment that stephen made to petitioner on date and the dollar_figure total of the dollar_figure amount forgiven that was stated in each of the forgiveness letters to stephen dated date and date on date pkf also recorded a dollar_figure credit to the note receivable--b miller account in petitioner's general ledger that entry corresponds to the dollar_figure amount forgiven that was stated in the unsigned forgiveness letter to robert petitioner's designation as to the character of the trans- fers at issue and any other actions relating to those transfers is not necessarily indicative of their substance see 505_f2d_873 5th cir nor do pkf's entries in petitioner's general ledger lend credence to petitioner's contention that the transfers at issue were loans that petitioner forgave over the period through those entries merely reflected the labels that petitioner placed on those transfers and related actions and were not based on any independent research conducted by pkf to ascertain whether the substance of such transfers and actions was consistent with petitioner's characterization of them it is also significant that the general ledger maintained for petitioner by pkf is in part inconsistent with petitioner's position here and with other evidence in the record no other credit entries were recorded in the accounts in petitioner's general ledger labeled notes receivable--s miller and note receivable--b miller yet the record herein contains forgive- ness letters to stephen and to robert respectively in which petitioner purports to forgive stated portions of the respective amounts each of them allegedly owed her other inconsistencies in the evidence relating to the trans- fers at issue cast further doubt on whether those transfers were genuine loans by way of illustration in the date letter to stephen in which petitioner summarized the amounts that she considered paid as of date with respect to the dollar_figure transfer she had made to him on date petitioner did not refer to any portion of the dollar_figure payment that stephen had made to her on date however she testified that some portion of that payment was made with respect to that transfer petitioner also omitted from the date letter to stephen the dollar_figure amount forgiven that was stated in her for- giveness letter to him dated date in the date letter to robert in which petitioner summarized the amounts that she considered paid as of date with respect to the date note petitioner omitted the dollar_figure amount forgiven that was stated in her unsigned forgiveness letter to him in addition while petitioner transferred dollar_figure to robert the amounts forgiven stated in the forgiveness letters to him and the dollar_figure amount forgiven stated in the unsigned for- giveness letter to him totaled dollar_figure whether the manner in which each of the transfers at issue was reported for federal tax purposes is consistent with a loan assuming arguendo that each of the transfers by petitioner to her sons had been a loan a portion of which she forgave over petitioners attempt to explain the discrepancies involving robert by contending that petitioner did not intend the unsigned forgiveness letter to him dated date to be effective however petitioner led pkf to believe that that letter was effective since based on information she provided to that accounting firm on date it recorded a dollar_figure credit to the note receivable--b miller account in petitioner's general ledger a period of time the amounts so forgiven would have constituted a transfer by gift_for federal gift_tax purposes see estate of kelley v commissioner t c pincite although petitioner treated each of the transfers at issue as a loan and not as a gift_for federal gift_tax purposes she did not consistently report as gifts for federal gift_tax purposes the amounts for- given in excess of dollar_figure that were stated in the forgiveness letters to stephen and to robertdollar_figure see eg zimmerman v united_states f 2d pincite cf estate of kelley v commis- sioner supra pincite by way of illustration petitioner did not file federal gift_tax returns for any of the years through however in each of those years petitioner wrote forgive- ness letters addressed to each of her sons in which she indicated that dollar_figure was the amount forgiven for the years and petitioner filed federal gift_tax returns in which she reported as forgiveness of indebtedness and thus as gifts amounts that were different from the amounts forgiven that were stated in the forgiveness letters to stephen and or to robert for those years for example with respect to in the case of a transfer by gift a federal gift_tax_return must be filed unless the dollar amount transferred to each donee is dollar_figure or less and is thus excluded under sec_2503 the transfer is excluded as a qualified educational or medical expense under sec_2503 or the transfer is to a spouse for which a deduction is allowed under sec_2523 sec_6019 stephen the forgiveness letter addressed to him dated date stated an amount forgiven of dollar_figure while the federal gift_tax_return filed on behalf of petitioner for reported a dollar_figure gift to stephen as a result of forgiveness of indebted- ness with respect to robert the forgiveness letter addressed to him dated date stated an amount forgiven of dollar_figure while the federal gift_tax_return filed on behalf of petitioner for reported a dollar_figure gift to robert as a result of forgiveness of indebtedness based on our examination of the entire record in these cases we find that petitioners have not established that peti- tioner entered into a bona_fide creditor-debtor relationship with either of her sons at the time of the transfers at issue we further find that petitioners have failed to satisfy their burden of proving that the transfers at issue constituted loans and not gifts as determined by respondent we therefore sustain respondent's determinations in these cases to reflect the foregoing and petitioners' concessions decisions will be entered for respondent
